***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    RAINBOW HOUSING CORPORATION ET AL. v.
             TOWN OF CROMWELL
                 (SC 20506)
                  Robinson, C. J., and McDonald, D’Auria,
                       Mullins, Kahn and Ecker, Js.

                                   Syllabus

Pursuant to statute (§ 12-81 (7) (A)), ‘‘the real property of . . . a corporation
    organized exclusively for . . . charitable purposes . . . and used
    exclusively for carrying out . . . such purposes’’ is exempt from taxa-
    tion.
Pursuant further to statute (§ 12-81 (7) (B)), ‘‘housing subsidized, in whole
    or in part, by federal, state or local government . . . shall not constitute
    a charitable purpose . . . . ‘[H]ousing’ shall not include real property
    used for temporary housing . . . the primary use of which property is
    . . . housing for . . . persons with a mental health disorder . . . .’’
The plaintiffs, R Co. and G Co., tax-exempt charitable organizations,
    appealed to the trial court from the decision of the Board of Assessment
    Appeals of the defendant town. The board had denied the plaintiffs’
    appeal from the town assessor’s allegedly improper denial of their appli-
    cation for a charitable property tax exemption under § 12-81 (7) (A), in
    connection with residential property that R Co. owns and leases to G
    Co. G Co. operates a ‘‘supervised apartment program’’ on the property.
    Through the program, G Co. provides housing to as many as five men
    at a time, all of whom are individuals with severe mental illness who
    are not able to function in a traditional group home setting. G Co.
    provides the residents with on-site supervision, as well as various psychi-
    atric, rehabilitative, and skill building services. Residents do not stay
    at the property for a fixed duration but, rather, remain only until their
    treatment has progressed to a point that they no longer need G Co.’s
    services. The Department of Mental Health and Addiction Services pro-
    vides G Co. with approximately 75 percent of its funding for the program.
    The parties stipulated to the relevant facts and filed separate motions
    for summary judgment. The town claimed that the assessor properly
    found that, under § 12-81 (7) (B), the property was not tax-exempt
    because the housing is subsidized in part by the department and is not
    temporary insofar as residency is not limited to any finite length of time.
    The plaintiffs claimed that the property was tax-exempt because they
    are organized exclusively for charitable purposes, the property is used
    exclusively for furthering those purposes, the housing provided thereon
    is not government subsidized housing, and the housing is temporary.
    The trial court agreed with the plaintiffs that the property qualified for
    tax exemption under § 12-81 (7) (A). Accordingly, the court granted
    the plaintiffs’ motion for summary judgment and rendered judgment
    thereon, from which the town appealed. Held:
1. The town could not prevail on its claim that the plaintiffs were not
    aggrieved by the denial of their application for tax-exempt status insofar
    as the plaintiffs failed to provide the assessor with sufficient information
    to demonstrate that the property qualified for an exemption under § 12-
    81 (7) and, therefore, that the trial court lacked subject matter jurisdic-
    tion; because the town stipulated in the trial court to certain facts that
    allowed for a finding of aggrievement, namely, that the plaintiffs had
    filed with the assessor a complete application that contained all of the
    information necessary for the assessor to ascertain whether the property
    qualified for an exemption under § 12-81 (7), the town could not chal-
    lenge that fact for the first time on appeal.
2. Contrary to the town’s claim, the subject property was exempt from
    taxation because, regardless of whether the plaintiffs provide ‘‘housing
    subsidized, in whole or in part, by federal, state or local government’’
    within the meaning of § 12-81 (7) (B), the housing the plaintiffs provided
    was temporary, and the property therefore qualified for the exemption
    on that basis: upon review of the statutory scheme governing charitable
    property tax exemptions and dictionary definitions of the word ‘‘tempo-
    rary,’’ this court concluded that the term ‘‘temporary housing’’ in § 12-
   81 (7) (B) was ambiguous insofar as it refers to housing that is imperma-
   nent and limited in duration without specifying the length of the dura-
   tional limitation imposed; moreover, to resolve this ambiguity, this court
   considered the legislative history pertaining to the charitable tax exemp-
   tion for real property used for temporary housing, especially legislative
   hearing testimony from representatives of various charitable organiza-
   tions, which supported the conclusions that the term ‘‘temporary’’ does
   not entail a fixed durational limitation but, instead, varies depending
   on the particular purpose of the charitable organization and the needs
   of the residents being served, and that housing is ‘‘temporary’’ within
   the meaning of the statute, so long as the resident’s stay is impermanent,
   transitional, and in furtherance of one of the charitable purposes enumer-
   ated in § 12-81 (7) (B); furthermore, the plaintiffs satisfied their burden of
   establishing that the housing provided by the program was ‘‘temporary’’
   within the meaning of § 12-81 (7) (B), as the evidence demonstrated
   that a resident’s stay was transitional insofar as its length depended
   entirely on the resident’s treatment progress, the plaintiffs both had
   charitable purposes pertaining to ‘‘housing for . . . persons with a men-
   tal health disorder,’’ the supervised apartment program operated in
   furtherance of those purposes, and the town failed to produce any
   evidence to rebut the evidence demonstrating that the program’s housing
   was temporary.
                    (One justice concurring separately)
  Argued December 11, 2020—officially released September 1, 2021*

                            Procedural History

   Appeal from the decision of the defendant’s Board
of Assessment Appeals upholding the denial of the
plaintiffs’ claim for a certain real property tax exemp-
tion, and for other relief, brought to the Superior Court
in the judicial district of Middlesex and transferred to
the judicial district of New Britain, where the court,
Hon. Arnold W. Aronson, judge trial referee, who, exer-
cising the powers of the Superior Court, granted the
plaintiffs’ motion for summary judgment and rendered
judgment thereon, from which the defendant appealed.
Affirmed.
  Proloy K. Das, with whom were Kari L. Olson and,
on the brief, Joseph D. Szerejko and Chelsea R. Sousa,
for the appellant (defendant).
  Pascal F. Naples, with whom, on the brief, were Tim-
othy S. Hollister and Lilia N. Hrekul, for the appellees
(plaintiffs).
  Elliott B. Pollack, Michael J. Marafito and Johanna
S. Katz filed a brief for Connecticut Community Non-
Profit Alliance, Inc., as amicus curiae.
  Cody N. Guarnieri filed a brief for MARC Community
Resources, Inc., as amicus curiae.
  Lloyd L. Langhammer filed a brief for the town of
Colchester et al. as amici curiae.
 Cody N. Guarnieri filed a brief for Adelbrook Com-
munity Services, Inc., as amicus curiae.
  William Tong, attorney general, and Clare E. Kindall,
solicitor general, filed a brief for the state of Connecti-
cut as amicus curiae.
  Kathleen M. Flaherty filed a brief for Connecticut
Legal Rights Project, Inc., et al. as amici curiae.
  Brian C. Courtney filed a brief for the Corporation
for Independent Living as amicus curiae.
  John F. Sullivan, assistant town attorney, filed a brief
for the town of Manchester as amicus curiae.
                           Opinion

   ECKER, J. General Statutes § 12-81 (7)1 generally
exempts from taxation real property owned by a tax-
exempt charitable organization and used exclusively
for charitable purposes; see General Statutes § 12-81
(7) (A); but excludes from that exemption ‘‘housing
subsidized, in whole or in part, by federal, state or local
government . . . .’’ General Statutes § 12-81 (7) (B).
The subsidized housing exclusion contains an excep-
tion for ‘‘temporary housing’’ used primarily for certain
enumerated charitable purposes, including ‘‘housing for
. . . persons with a mental health disorder . . . .’’ Gen-
eral Statutes § 12-81 (7) (B) (iii). This appeal requires
us to determine whether the trial court correctly deter-
mined that property used for a residential mental health
treatment program was tax exempt under § 12-81 (7)
on the grounds that it does not provide housing subsi-
dized by the government and that any housing provided
is temporary. We affirm the judgment of the trial court.
   The following facts, as stipulated by the parties, are
undisputed. The plaintiffs, Rainbow Housing Corpora-
tion (Rainbow Housing) and Gilead Community Ser-
vices, Inc. (Gilead), are both tax-exempt charitable
organizations for federal tax purposes and subsidiaries
of Connecticut Institute for the Blind, Inc., doing busi-
ness as Oak Hill, an entity organized to provide support
to people with disabilities. Rainbow Housing owns a
residential property at 461 Main Street in Cromwell
known as Valor Home, which it leases to Gilead for the
purpose of providing ‘‘a broad range of high quality
health care and recovery support services to individuals
with the goal of supporting the individual’s independent
living in the community.’’ Gilead pursues this goal at
Valor Home through its ‘‘[s]upervised [a]partment [pro-
gram],’’ which is an ‘‘intensive, community-based [pro-
gram] designed to serve a specific cohort of clients
([eighteen] years of age and older) with severe mental
illness, with or without co-occurring disorders, needing
a supportive supervised living environment, [who] are
not able to function in the milieu of a traditional group
home setting.’’
  Valor Home houses up to five men at a time, all of
whom pay a monthly rental fee. The Department of
Mental Health and Addiction Services (department)
helps fund Valor Home’s supervised apartment pro-
gram. Pursuant to Gilead’s contract with the depart-
ment, Valor Home provides, among other services, ‘‘psy-
chiatric clinical services’’ and ‘‘community-based skill
building instruction and other rehabilitative activities,’’
including, but not limited to, ‘‘[t]eaching, coaching and
assisting with daily living activities,’’ ‘‘[a]ssistance with
location and access of safe, affordable housing of [the
resident’s] choice, [and] providing education and sup-
port regarding tenant rights and responsibilities . . . .’’
Overall, Gilead receives approximately 75 percent of its
funding from the department and ‘‘relies [on] donations
from the public to make up the difference.’’
   Prior to 2017, the defendant, the town of Cromwell,
granted Valor Home a property tax exemption under
§ 12-81 (7). In 2017, the plaintiffs filed a timely and
complete quadrennial renewal form, otherwise known
as an M-3 application. See General Statutes § 12-81 (7)
(A) (ii). In the M-3 application, the plaintiffs represented
that Valor Home was exempt from taxation on the Octo-
ber 1, 2017 grand list because ‘‘[t]he primary use of
[the] property is not housing’’ but, instead, to ‘‘[p]rovide
support services for . . . clients with mental illness.’’
Shawna Baron, the assessor for the defendant, denied
the plaintiffs’ application for a property tax exemption.2
  The plaintiffs timely filed an appeal with the defen-
dant’s Board of Assessment Appeals (board) pursuant
to General Statutes §§ 12-89 and 12-111 (a). The board
denied the plaintiffs’ appeal, and the plaintiffs filed the
present action in the Superior Court pursuant to Gen-
eral Statutes §§ 12-89, 12-117a and 12-119, claiming that
the defendant improperly denied their application for
a property tax exemption. Both the plaintiffs and the
defendant moved for summary judgment and stipulated
to the relevant facts and related exhibits.
   The plaintiffs claimed that Valor Home was exempt
from taxation under § 12-81 (7) because the plaintiffs
are organized exclusively for charitable purposes, Valor
Home is used exclusively for the plaintiffs’ charitable
purpose of serving individuals with severe mental ill-
ness, Valor Home does not provide government subsi-
dized housing or low and moderate income housing,
and the housing provided is temporary, transitional, and
impermanent. In support of their motion for summary
judgment, the plaintiffs submitted the affidavit of Dan
Osborne, the chief executive officer of Gilead, who
averred that ‘‘[o]ccupancy at [Valor Home] is temporary
and transitional insofar as the individuals who live at
[Valor Home] . . . live there [only] until they no longer
need the services provided by Gilead. There is no spe-
cific term by which an individual must leave [Valor
Home]; the term is entirely dependent [on] the individu-
al’s treatment progress. Once the individuals are capa-
ble of living more independently through the services
and supports [provided] by Gilead, they move out of
[Valor Home].’’
   In its motion for summary judgment, the defendant
argued that Valor Home was not tax-exempt under § 12-
81 (7) because it provides housing that is subsidized in
part by the department and because the housing is not
limited to a finite length of time and, therefore, is not
temporary. In support, the defendant relied on the stipu-
lated fact that Valor Home is funded by the department
and an affidavit from Baron explaining that she had
‘‘determined that [Valor Home] does not qualify for a
charitable tax exemption pursuant to . . . § 12-81 (7)
because [the] plaintiff[s] failed to establish that [Valor
Home] is used for eligible temporary housing.’’
   The trial court held a hearing on the motions for
summary judgment, at which counsel for both parties
assured the court that there were no disputed factual
issues and that the sole question was whether Valor
Home was exempt from taxation under § 12-81 (7) as
a matter of law. Following the hearing, the court granted
the plaintiffs’ motion for summary judgment and denied
the defendant’s motion. This appeal followed.3
   On appeal, the defendant renews the claims raised
below, namely, that Valor Home is not tax-exempt under
§ 12-81 (7) because it provides subsidized housing that
is not limited to a finite length of time and, thus, is not
temporary. After amici curiae filed their briefs,4 the
defendant filed a supplemental brief in which it adopted
a new claim, raised for the first time by the amicus
curiae town of Manchester. Specifically, the defendant
claims that the plaintiffs were not aggrieved by the
denial of their M-3 application because they failed to
provide the assessor with sufficient information to dem-
onstrate that Valor Home was exempt from taxation
under § 12-81 (7).
                              I
   We first address the defendant’s claim that the plain-
tiffs were not aggrieved by the denial of their M-3 appli-
cation because they failed to provide sufficient informa-
tion to demonstrate that Valor Home qualified for a
property tax exemption under § 12-81 (7). The defen-
dant points out that, ‘‘[i]n response to the application
questions regarding the average stay of residents at the
property, rents, amount of income received from rent,
and whether the rent was subsidized by the government,
the plaintiffs answered ‘N/A,’ ’’ and ‘‘[n]one of the sup-
porting documentation required in conjunction with the
application was supplied . . . .’’ The defendant con-
tends that, in light of the plaintiffs’ failure to provide
the assessor with this information, the plaintiffs were
not aggrieved by the denial of their application pursuant
to our holding in J.C. Penney Corp., Inc. v. Manchester,
291 Conn. 838, 970 A.2d 704 (2009).5 We disagree.
   Aggrievement is a component of standing, which is
essential to invoke the subject matter jurisdiction of
the trial court. See, e.g., Andross v. West Hartford, 285
Conn. 309, 321, 939 A.2d 1146 (2008). Statutory aggrieve-
ment under §§ 12-89, 12-117a and 12-119 ‘‘exists by legis-
lative fiat, not by judicial analysis of the particular facts
of the case. In other words, in cases of statutory
aggrievement, particular legislation grants standing to
those who claim injury to an interest protected by that
legislation.’’ (Internal quotation marks omitted.) Id.,
322. Although the defendant failed to preserve its
aggrievement claim in the trial court, we will review it
because it implicates the trial court’s subject matter
jurisdiction. See Perez-Dickson v. Bridgeport, 304
Conn. 483, 506, 43 A.3d 69 (2012).
   Contrary to its claim on appeal, the defendant stipu-
lated below that the plaintiffs filed a ‘‘timely’’ and ‘‘com-
plete M-3 application’’ and that ‘‘Rainbow [Housing] is
aggrieved by the decision of the assessor to deny their
request for a tax exemption of the subject property and
by the decision of the board affirming the denial of
the tax exemption.’’ The parties cannot confer subject
matter jurisdiction by agreement, and, therefore, the
conclusory portion of the stipulation stating that the
plaintiffs are ‘‘aggrieved’’ is of no consequence to the
present appeal, but the ‘‘parties can stipulate to facts
to allow [the] finding of aggrievement . . . .’’ Fox v.
Zoning Board of Appeals, 84 Conn. App. 628, 637, 854
A.2d 806 (2004); see also Jones v. Redding, 296 Conn.
352, 364, 995 A.2d 51 (2010) (parties stipulated to facts
on which ‘‘the legal conclusion of aggrievement’’ was
based). That is what occurred here when the parties
stipulated to the fact that the plaintiffs’ M-3 application
was ‘‘complete,’’ meaning that it contained all of the
information necessary for the assessor to ascertain
whether Valor Home was entitled to a property tax
exemption under § 12-81 (7). Having so stipulated, the
defendant cannot now challenge that fact for the first
time on appeal. We therefore reject the defendant’s
claim that the trial court lacked subject matter jurisdic-
tion.
                             II
   On the merits, the defendant contends that the trial
court improperly rendered summary judgment in favor
of the plaintiffs because Valor Home provides govern-
ment subsidized housing that is not temporary in nature
and, thus, does not qualify for tax-exempt status under
§ 12-81 (7). We need not decide whether Valor Home
provides ‘‘housing subsidized, in whole or in part, by
federal, state or local government’’ within the meaning
of § 12-81 (7) (B) because we conclude that Valor
Home’s housing is ‘‘temporary’’ and therefore qualifies
for the exemption on that basis.
   The scope of the charitable exemption in § 12-81 (7)
is a question of statutory construction, over which we
exercise plenary review. See, e.g., Tannone v. Amica
Mutual Ins. Co., 329 Conn. 665, 671, 189 A.3d 99 (2018).
In addition to the usual rules of statutory construction
that apply generally; see General Statutes § 1-2z; our
analysis of § 12-81 (7) also is governed by the rule of
strict construction applicable to statutory provisions
granting tax exemptions. See St. Joseph’s Living Cen-
ter, Inc. v. Windham, 290 Conn. 695, 707, 966 A.2d 188
(2009). ‘‘It is . . . well established that in taxation
cases . . . provisions granting a tax exemption are to
be construed strictly against the party claiming the
exemption, who bears the burden of proving entitle-
ment to it. . . . Exemptions, no matter how meritori-
ous, are of grace . . . . [Therefore] [t]hey embrace
only what is strictly within their terms. . . . We strictly
construe such statutory exemptions because [e]xemp-
tion from taxation is the equivalent of an appropriation
of public funds, because the burden of the tax is lifted
from the back of the potential taxpayer who is
exempted and shifted to the backs of others. . . . [I]t is
also true, however, that such strict construction neither
requires nor permits the contravention of the true intent
and purpose of the statute as expressed in the language
used.’’6 (Citations omitted; internal quotation marks
omitted.) Id. Despite this rule of construction, we define
‘‘a charitable use or purpose . . . rather broad[ly] and
liberal[ly].’’ Id., 715. The definition of a charitable use
or purpose is not ‘‘restricted to mere relief of the desti-
tute or the giving of alms but comprehends activities,
not in themselves self-supporting, which are intended
to improve the physical, mental and moral condition
of the recipients and make it less likely that they will
become burdens on society and more likely that they
will become useful citizens.’’ (Internal quotation marks
omitted.) Id., 715–16. Thus, ‘‘[c]harity embraces any-
thing that tends to promote the well-doing and the well-
being of social man.’’ (Internal quotation marks omit-
ted.) Id., 716.
   We begin our analysis with the statutory scheme gov-
erning charitable property tax exemptions. Section 12-
81 (7) (A) provides that property used for ‘‘scientific,
educational, literary, historical or charitable purposes’’
is ‘‘exempt from taxation.’’ Subdivision (B) of § 12-81 (7)
creates an exclusion to this tax exemption for ‘‘housing
subsidized, in whole or in part, by federal, state or local
government and housing for persons or families of low
and moderate income [which] shall not constitute a
charitable purpose under this section.’’ The same provi-
sion carves out an exception to this exclusion for five
specified categories of temporary housing. Specifically,
subdivision (B) provides that, ‘‘[a]s used in this subdivi-
sion, ‘housing’ shall not include real property used for
temporary housing belonging to, or held in trust for,
any corporation organized exclusively for charitable
purposes and exempt from taxation for federal income
tax purposes, the primary use of which property is one
or more of the following: (i) An orphanage; (ii) a drug
or alcohol treatment or rehabilitation facility; (iii) hous-
ing for persons who are homeless, persons with a men-
tal health disorder, persons with intellectual or physical
disability or victims of domestic violence; (iv) housing
for ex-offenders or for individuals participating in a
program sponsored by the state Department of Correc-
tion or Judicial Branch; and (v) short-term housing
operated by a charitable organization where the average
length of stay is less than six months. The operation
of such housing, including the receipt of any rental
payments, by such charitable organization shall be
deemed to be an exclusively charitable purpose . . . .’’
General Statutes § 12-81 (7) (B). Thus, subsidized hous-
ing or low and moderate income housing falls within
the scope of the charitable exemption only if it is ‘‘tem-
porary’’ and primarily used for one of the five enumer-
ated charitable purposes.
   It is undisputed that Valor Home provides treatment
and services for ‘‘persons with a mental health disorder
. . . .’’ General Statutes § 12-81 (7) (B) (iii). The parties
dispute whether Valor Home provides ‘‘housing subsi-
dized, in whole or in part, by . . . state . . . govern-
ment’’ and, if so, whether the housing is ‘‘temporary’’
within the meaning of § 12-81 (7) (B) (iii). For purposes
of this appeal, we will assume, without deciding, that
Valor Home provides housing subsidized in part by the
department. We nonetheless conclude that the housing
is ‘‘temporary’’ and, therefore, exempt from taxation
under § 12-81 (7) (B) (iii).
   The word ‘‘temporary’’ is not defined in the statutory
scheme, so we look to the ‘‘commonly approved usage
of the language . . . .’’ General Statutes § 1-1 (a). The
word ‘‘temporary’’ means ‘‘lasting for a time only:
existing or continuing for a limited time: impermanent,
transitory . . . .’’ Webster’s Third New International
Dictionary (2002) p. 2353; see also Oxford American
Dictionary and Language Guide (1999) p. 1038 (defining
‘‘temporary’’ as ‘‘lasting or meant to last only for a
limited time’’). Subsidized housing is ‘‘temporary’’ if it
is limited in duration, impermanent, or transitory.
   We conclude that the term ‘‘temporary housing’’ in
§ 12-81 (7) (B) is ambiguous because it refers to housing
that is ‘‘limited in duration’’ and ‘‘impermanent’’ but
does not specify the length of the durational limitation
imposed. Indeed, only one of the five exceptions in
§ 12-81 (7) (B) contains an explicit durational limitation,
namely, the fifth, catchall provision for ‘‘short-term
housing operated by a charitable organization where
the average length of stay is less than six months.’’
General Statutes § 12-81 (7) (B) (v). There is no defined
time limitation for temporary subsidized housing pro-
vided (1) by orphanages, (2) by drug or alcohol treat-
ment or rehabilitation facilities, (3) for the homeless,
mentally ill, disabled, or victims of domestic violence,
and (4) by programs for ex-offenders. The use of a finite
durational limitation for ‘‘short-term housing,’’ but the
omission of such a limitation for ‘‘temporary housing,’’
indicates that the legislature intended the terms ‘‘short-
term’’ and ‘‘temporary’’ to have different meanings.7 See,
e.g., C. R. Klewin Northeast, LLC v. State, 299 Conn.
167, 177, 9 A.3d 326 (2010) (‘‘[t]he use of the different
terms . . . within the same statute suggests that the
legislature acted with complete awareness of their dif-
ferent meanings . . . and that it intended the terms
to have different meanings’’ (internal quotation marks
omitted)). Because the term ‘‘temporary,’’ as used in
the statute, imposes no fixed durational limitation, its
meaning in this context is not plain and unambiguous.
We therefore turn to extratextual sources of legisla-
tive intent.
   The legislature adopted the charitable tax exemption
pertaining to ‘‘real property used for temporary hous-
ing’’ in 2003. See Public Acts 2003, No. 03-270, § 1 (P.A.
03-270). As explained by Senator Eileen M. Daily, the
purpose of P.A. 03-270, § 1, was ‘‘to help clarify two
conflicting court decisions in terms of property taxes
for housing for orphanages, drug or alcohol treatment
or rehab, homeless [intellectually challenged] or men-
tally ill individuals, people participating in correction or
[J]udicial [B]ranch recovery programs, and charitable
organizations where the length of stay is less than six
months.’’8 46 S. Proc., Pt. 13, 2003 Sess., p. 4069. Thus,
P.A. 03-270 was intended to clarify that charitable ‘‘prop-
erties [that] are utilized for transitional housing pur-
poses shall be deemed [nontaxable].’’ 46 H.R. Proc., Pt.
21, 2003 Sess., pp. 7002–7003, remarks of Representa-
tive Andrea L. Stillman.
   During the legislative hearings on P.A. 03-270, the
legislature heard testimony from representatives of var-
ious charitable organizations regarding the deleterious
effects that property taxation has had, or would have,
on ‘‘transitional shelters and treatment programs’’ that
receive federal, state, or local funding. Conn. Joint
Standing Committee Hearings, Finance, Revenue and
Bonding, Pt. 1, 2003 Sess., p. 22. The testimony during
these hearings emphasized the transitional and imper-
manent nature of the housing provided by charitable
organizations, as well as the fact that housing was sec-
ondary or integral to the charitable purpose. For exam-
ple, Margaret J. Slez, the attorney for Isaiah 61:1, Inc., a
federally and state funded nonprofit community justice
agency, testified: ‘‘[W]e are in no way an established
abode under any definition under the [G]eneral [S]tat-
utes. We are in fact—our clients are there for a period
of time that runs from maybe three to six months, maybe
[one] year.’’ Id., p. 24. Attorney Slez urged the legislature
to exempt from taxation ‘‘transition[al] housing’’ and
‘‘rehabilitative housing . . . .’’ Id., p. 25.
   Similarly Reverend Richard Schuster, executive direc-
tor of St. Luke’s Community Services, Inc., a nonprofit
organization that provides shelter for the homeless and
persons with acquired immune deficiency syndrome
and psychiatric disabilities, testified that his charitable
organization provides more than ‘‘just . . . a bed and a
meal.’’ Id., p. 41. Rather, St. Luke’s Community Services,
Inc., provides a range of treatment and rehabilitative
services to help its clients ‘‘reach their full potential.
Get back on their feet, get back out in society.’’ Id.
The provision of housing and services is ‘‘purposely
designed to meet the needs of these populations in a
way that is both healthier and more productive for the
client and at a cost savings to both the state and local
government.’’ Id., p. 40, remarks of Reverend Shuster.
   The testimony at the legislative hearing revealed that
the average length of a resident’s temporary stay varied
depending on the charitable organization’s purpose, the
nature of the services provided, the treatment and/or
rehabilitative goals, and the resident’s progress toward
those goals. For example, the Bridgeport Rescue Mis-
sion, a nonprofit organization that provides faith based
addiction services, operates a residential program that
lasts for twelve months. Id., p. 120. At Operation HOPE,
Inc., a nonprofit center for the homeless, the average
length of residency is one to three years, depending on
the ability of the individual resident to live indepen-
dently. Id., pp. 93, 96. Despite the disparity between
these lengths of time, the legislative record reflects an
intent to include them within the meaning of the term
‘‘temporary,’’ provided that the resident’s occupancy
falls within the scope of the charitable purpose of the
organization. See id., p. 74, remarks of Senator John
McKinney (‘‘I define permanent housing as ‘housing.’ I
don’t define staying in a drug or rehabilitation center
for [sixty] days as ‘housing.’ ’’).
   In light of the objectives animating P.A. 03-270 and
the foregoing legislative history, we conclude that the
term ‘‘temporary’’ does not have an inflexible or fixed
durational limitation; instead, the durational limitation
will vary depending on the particular purpose of the
charitable organization and the needs of the residents
who fall within the categories enumerated in § 12-81
(7) (B).9 So long as a resident’s stay is impermanent,
transitional, and in furtherance of one of the enumer-
ated categories of charitable purposes, it is ‘‘temporary’’
within the meaning of § 12-81 (7) (B). For example, an
orphanage with the charitable purpose of serving the
needs of minor children without parental guardians may
house children for days, weeks, months, or many years.
Nonetheless, if a child’s stay is impermanent and transi-
tional (i.e., intended to transition the child to a more
stable or permanent living environment, such as foster
care or adoption), and in furtherance of the orphanage’s
charitable purpose, the housing is ‘‘temporary’’ under
§ 12-81 (7) (B). Once the child attains the age of majority
and the charitable purpose of the orphanage no longer
is being served, then the durational limitation has been
reached, and any further stay cannot be considered
‘‘temporary’’ under the statute. The same principle
applies to the other specific categories of housing enu-
merated in § 12-81 (7) (B) (i) through (v).
   The defendant contends that a specific, defined time
limitation must be read into the statute by judicial con-
struction in order to avoid absurd and unworkable
results.10 We disagree. As discussed previously, the
durational limits attaching to the term ‘‘temporary’’ may
vary depending on the purpose of the charitable organi-
zation and the needs of the residents being served, and
our construction of the statute is consistent with the
intent of the legislature to exempt from taxation real
property used exclusively for the charitable purposes
enumerated in § 12-81 (7) (B) (i) through (v). We see
nothing absurd or unworkable resulting from this con-
clusion.11 See, e.g., Tayco Corp. v. Planning & Zoning
Commission, 294 Conn. 673, 686, 986 A.2d 290 (2010)
(‘‘[W]e construe a statute in a manner that will not
thwart its intended purpose or lead to absurd results.
. . . We must avoid a construction that fails to attain
a rational and sensible result that bears directly on the
purpose the legislature sought to achieve.’’ (Internal
quotation marks omitted.)). Furthermore, ‘‘[w]e are not
in the business of writing statutes; that is the province
of the legislature. Our role is to interpret statutes as
they are written. . . . [We] cannot, by [judicial] con-
struction, read into statutes provisions [that] are not
clearly stated.’’ (Internal quotation marks omitted.)
Thomas v. Dept. of Developmental Services, 297 Conn.
391, 412, 999 A.2d 682 (2010); see also Vaillancourt v.
New Britain Machine/Litton, 224 Conn. 382, 396, 618
A.2d 1340 (1993) (‘‘[w]e are not permitted to supply
statutory language that the legislature may have chosen
to omit’’). The term ‘‘temporary’’ does not have a spe-
cific, defined time limitation, and ‘‘[t]he task of promul-
gating such a limitation lies with the legislature, not
with the court.’’ State v. Obas, 320 Conn. 426, 436, 130
A.3d 252 (2016). Accordingly, we decline the defen-
dant’s invitation to graft a specific durational limitation
onto the term ‘‘temporary’’ in § 12-81 (7).
   With this statutory framework in mind, we address
whether the trial court properly rendered summary
judgment in favor of the plaintiffs. We begin by examin-
ing the charitable purpose of the plaintiffs, as reflected
in their foundational documents. See footnote 9 of this
opinion. According to Rainbow Housing’s amended and
restated certificate of incorporation, and its amended
and restated bylaws, its charitable purpose is ‘‘to iden-
tify, prepare and establish residential facilities for per-
sons with mental illness . . . .’’ Similarly, among Gile-
ad’s charitable purposes is to ‘‘provid[e] a broad range
of high quality health care and recovery support ser-
vices in the home and community to improve mental
health and physical well-being, with the goal of support-
ing the individual’s independent living in the commu-
nity, all without regard to race, color, creed, national
and ethnic origin, disability, sexual preference, or socio-
economic status . . . .’’
   In furtherance of this purpose, the plaintiffs operate
the supervised apartment program at Valor Home ‘‘to
serve a specific cohort of clients ([eighteen] years of
age and older) with severe mental illness, with or with-
out co-occuring disorders, needing a supportive, super-
vised living environment, [who] are not able to function
in the milieu of a traditional group home setting.’’ Valor
Home ‘‘offers [twenty-four] hour, [seven] days per
week, on-site supervision for clients who need intensive
supervision and support in order to improve or maintain
functioning in the community.’’ Valor Home’s ‘‘pro-
grams effectively blend the provision of [twenty-four]
hour staffing with increased privacy and opportunities
for education and life skill supports (shopping, money
management, cooking, laundry, home cleaning, etc.)
with an apartment style arrangement of the facility.’’
‘‘The philosophy of the [s]upervised [a]partment [p]ro-
grams places emphasis on a consumer-driven recovery-
oriented treatment approach,’’ with the recognition that
‘‘empowerment and the ability to instill a hope of recov-
ery are key treatment concepts, and are essential to
[clients’] successful transition into the community.’’
Valor Home’s ‘‘primary goals are to provide opportuni-
ties for community living to individuals who would oth-
erwise require a long-term hospitalization or other more
restrictive settings. Other goals include decreasing the
number and duration of hospital stays, developing and
maintaining satisfying personal relationships, and em-
powering individuals to take responsibility for manag-
ing their own lives to live an optimum life in the commu-
nity with the least amount of professional support in
the least restrictive setting.’’
   As we discussed previously, the plaintiffs submitted
the affidavit of Gilead’s chief executive officer, Osborne,
in support of their motion for summary judgment.
Osborne averred that occupancy at Valor Home ‘‘is tem-
porary and transitional insofar as the individuals who
live at [Valor Home] . . . live there [only] until they
no longer need the services provided by Gilead. There
is no specific term by which an individual must leave
[Valor Home]; the term is entirely dependent [on] the
individual’s treatment progress. Once the individuals
are capable of living more independently through the
services and supports [provided] by Gilead, they move
out of [Valor Home].’’
   This evidence was sufficient to meet the plaintiffs’
burden of establishing that the housing provided by
Valor Home is ‘‘temporary’’ within the meaning of § 12-
81 (7) (B) (iii) because it is impermanent, furthers the
plaintiffs’ charitable purpose of providing treatment to
men with severe mental illness, and is designed to ‘‘suc-
cessful[ly] transition [residents] into the community.’’
Once the residents meet the program’s goal and are
capable of living more independently, ‘‘they move out
of [Valor Home].’’ Because the plaintiffs satisfied their
burden of production, the defendant was required to
‘‘substantiate its adverse claim by showing that there
is a genuine issue of material fact together with the
evidence disclosing the existence of such an issue.’’
(Emphasis in original; internal quotation marks omit-
ted.) Squeo v. Norwalk Hospital Assn., 316 Conn. 558,
593–94, 113 A.3d 932 (2015); see also Romprey v. Safeco
Ins. Co. of America, 310 Conn. 304, 320–21, 77 A.3d
726 (2013) (‘‘the rule that the party opposing summary
judgment must provide evidentiary support for its oppo-
sition applies only when the moving party has first made
out a prima facie case for summary judgment’’). ‘‘It is
not enough . . . for the opposing party merely to
assert the existence of . . . a disputed issue. . . .
Mere assertions of fact, whether contained in a com-
plaint or in a brief, are insufficient to establish the
existence of a material fact and, therefore, cannot refute
evidence properly presented to the court [in support
of a motion for summary judgment]. . . . As a general
rule, then, [w]hen a motion for summary judgment is
filed and supported by affidavits and other documents,
an adverse party, by affidavit or as otherwise provided
by . . . [the rules of practice], must set forth specific
facts showing that there is a genuine issue for trial, and
if he does not so respond, summary judgment shall
be entered against him.’’ (Citations omitted; internal
quotation marks omitted.) Squeo v. Norwalk Hospital
Assn., supra, 594.
   The defendant failed to produce any evidence to con-
tradict or rebut the plaintiffs’ evidence demonstrating
that the housing provided by Valor Home is temporary.12
In the absence of such evidence, no disputed issues of
material fact existed. See, e.g., Farrell v. Farrell, 182
Conn. 34, 39, 438 A.2d 415 (1980) (‘‘[G]eneral averments
will not suffice to show a triable issue of fact. . . .
Indeed, the whole summary judgment procedure would
be defeated if, without any showing of evidence, a case
could be forced to trial by a mere assertion that an issue
exists.’’). Accordingly, the trial court properly rendered
summary judgment in favor of the plaintiffs.
   The judgment is affirmed.
 In this opinion McDONALD, D’AURIA, MULLINS and
KAHN, Js., concurred.
   * September 1, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 12-81 provides in relevant part: ‘‘The following-
described property shall be exempt from taxation . . . (7) (A) Subject to
the provisions of sections 12-87 and 12-88, the real property of, or held in
trust for, a corporation organized exclusively for scientific, educational,
literary, historical or charitable purposes or for two or more such purposes
and used exclusively for carrying out one or more of such purposes or for
the purpose of preserving open space land, as defined in section 12-107b,
for any of the uses specified in said section, that is owned by any such
corporation, and the personal property of, or held in trust for, any such
corporation, provided (i) any officer, member or employee thereof does not
receive or at any future time shall not receive any pecuniary profit from
the operations thereof, except reasonable compensation for services in
effecting one or more of such purposes or as proper beneficiary of its
strictly charitable purposes, and (ii) in 1965, and quadrennially thereafter,
a statement shall be filed on or before the first day of November with the
assessor or board of assessors of any town, consolidated town and city or
consolidated town and borough, in which any of its property claimed to be
exempt is situated. Such statement shall be filed on a form provided by
such assessor or board of assessors. The real property shall be eligible for
the exemption regardless of whether it is used by another corporation
organized exclusively for scientific, educational, literary, historical or chari-
table purposes or for two or more such purposes;
   ‘‘(B) On and after July 1, 1967, housing subsidized, in whole or in part,
by federal, state or local government and housing for persons or families
of low and moderate income shall not constitute a charitable purpose under
this section. As used in this subdivision, ‘housing’ shall not include real
property used for temporary housing belonging to, or held in trust for, any
corporation organized exclusively for charitable purposes and exempt from
taxation for federal income tax purposes, the primary use of which property
is one or more of the following: (i) An orphanage; (ii) a drug or alcohol
treatment or rehabilitation facility; (iii) housing for persons who are home-
less, persons with a mental health disorder, persons with intellectual or
physical disability or victims of domestic violence; (iv) housing for ex-
offenders or for individuals participating in a program sponsored by the state
Department of Correction or Judicial Branch; and (v) short-term housing
operated by a charitable organization where the average length of stay is
less than six months. The operation of such housing, including the receipt
of any rental payments, by such charitable organization shall be deemed to
be an exclusively charitable purpose . . . .’’
   2
     Rainbow Housing paid more than $3100 in property taxes under protest
in July of 2018, pending the outcome of its appeal from the assessor’s denial.
   3
     The defendant appealed from the judgment of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   4
     On October 28, 2020, we invited amici curiae to file briefs that address
the following question: ‘‘Did the trial court [correctly] conclude that the
plaintiffs, [which] operate a supervised apartment program that includes
services rendered by contract with the [department] for men who suffer
from severe mental illness, were entitled to a municipal property tax exemp-
tion under . . . § 12-81 (7) because the subject property was not ‘housing
subsidized, in whole or in part, by . . . state . . . government’ and qualified
as ‘temporary housing’ under the statute?’’ In response, the following entities
filed briefs as amici curiae: Connecticut Community Non-Profit Alliance, Inc.,
Connecticut Legal Rights Project, Inc., Connecticut Fair Housing Center,
Adelbrook Community Services, Inc., MARC Community Resources, Inc.,
the Corporation for Independent Living, the towns of Colchester and Man-
chester, and the state of Connecticut.
   5
     In J.C. Penney Corp., Inc. v. Manchester, supra, 291 Conn. 838, we held
that, when an appeal under § 12-117a ‘‘call[s] in question the valuation placed
by assessors [on] . . . property . . . the trial court performs a two step
function. The burden, in the first instance, is [on] the plaintiff to show that
he has, in fact, been aggrieved by the action of the board in that his property
has been overassessed.’’ (Emphasis omitted; internal quotation marks omit-
ted.) Id., 844. If the taxpayer fails ‘‘to file with the assessors a list of his
taxable property and furnish the facts upon which valuations may be based,’’
then the taxpayer is not ‘‘aggrieved by an assessment based’’ on the informa-
tion available to the assessors. (Emphasis omitted; internal quotation marks
omitted.) Id., 845. ‘‘Only after the court determines that the taxpayer has
met his burden of proving that the assessor’s valuation was excessive and
that the refusal of the board of [assessment appeals] to alter the assessment
was improper . . . may the court then proceed to the second step in a § 12-
117a appeal and exercise its equitable power to grant such relief as to
justice and equity appertains . . . .’’ (Internal quotation marks omitted.)
Id., 844–45.
   The plaintiffs in the present case do not call into question the valuation
of their property; instead, they claim that Valor Home is completely exempt
from taxation and seek relief under §§ 12-89 and 12-119, in addition to § 12-
117a. We need not decide whether our holding in J.C. Penney Corp., Inc.,
applies outside of the valuation context because we resolve the aggrievement
issue on other grounds.
   6
     As we observed in St. Joseph’s Living Center, Inc. v. Windham, supra,
290 Conn. 695, the rule of strict construction of tax exemption statutes
has not always been applied in cases involving ‘‘educational, scientific or
charitable organizations.’’ Id., 708 n.22. To the contrary, the property of such
organizations historically ‘‘was treated rather uniformly as being subject to
‘a rule of nontaxability.’ ’’ Id., quoting Arnold College for Hygiene & Physical
Education v. Milford, 144 Conn. 206, 210, 128 A.2d 537 (1957). The reasoning
of this line of cases relied on the ‘‘view that such exemptions were ‘not
merely an act of grace on the part of the [s]tate . . . [but stood] squarely
on [s]tate interest. To subject all such property to taxation would tend rather
to diminish than increase the amount of taxable property. Other conditions
being equal, the happiness, prosperity and wealth of a community may well
be measured by the amount of property wisely devoted to the common
good . . . .’ Yale University v. New Haven, 71 Conn. 316, 332, 42 A. 87
(1899). Our approach to such statutes reflected this understanding: ‘Conse-
quently, [General Statutes (1949 Rev.) § 1761 (7), a functionally identical
predecessor of § 12-81 (7)] does not come within the rule that tax exemption
statutes must be construed strictly against the taxpayer.’ Arnold College for
Hygiene & Physical Education v. Milford, supra, 210; see also Loomis
Institute v. Windsor, 234 Conn. 169, 176, 661 A.2d 1001 (1995) (articulating
and following more liberal rule of construction applied to educational institu-
tions).’’ St. Joseph’s Living Center, Inc. v. Windham, supra, 708 n.22. It is
unclear ‘‘precisely why this approach has seemingly become extinct, nor is
it particularly clear whether it is applicable beyond the educational context.’’
Id. Because the parties have not asked us to clarify the rule of construction
applicable to § 12-81 (7), we do not resolve the conflict between the modern
trend of strict construction and the historical trend of liberal construction
in this regard.
   7
     The defendant contends that the term ‘‘temporary’’ is ‘‘appropriately
confined to a specified, limited period of time’’ and relies on certain statutes
that variously define the term as ranging in duration from seventy-two hours
to three years. See, e.g., General Statutes § 5-196 (25) (defining ‘‘temporary
position’’ in State Personnel Act, General Statutes § 5-193 et seq., as ‘‘a
position in the state service which is expected to require the services of an
incumbent for a period not in excess of six months’’); General Statutes
§ 8-68i (defining ‘‘temporary’’ for purposes of ‘‘emergency housing on a
temporary basis’’ as ‘‘the period of time needed to find housing, not exceeding
thirty days’’); General Statutes § 20-126c (a) (6) (defining ‘‘temporary dental
clinic’’ as ‘‘a dental clinic that provides dental care services at no cost to
uninsured or underinsured persons and operates for not more than seventy-
two consecutive hours’’); see also 8 C.F.R. § 2.142 (F) (2) (ii) (B) (2020)
(defining ‘‘temporary services or labor’’ as ‘‘limited to one year or less, but
in the case of a one-time event could last up to 3 years’’). The wide disparity in
the various time periods identified in these statutes reinforces our conclusion
that the term ‘‘temporary’’ is ambiguous with respect to the length of the
durational limitation imposed.
   8
     It is not clear which two conflicting cases Senator Daily had in mind,
but the chronology suggests that they are Fanny J. Crosby Memorial, Inc.
v. Bridgeport, 262 Conn. 213, 811 A.2d 1277 (2002), overruled by St. Joseph’s
Living Center, Inc. v. Windham, 290 Conn. 695, 707, 966 A.2d 188 (2009),
and Isaiah 61:1, Inc. v. Bridgeport, 270 Conn. 69, 851 A.2d 277 (2004), the
latter of which was pending on appeal in this court at the time of Senator
Daily’s statements. In neither of these cases did we address the meaning
of the term temporary housing in subdivision (B) of § 12-81 (7), and, there-
fore, our holdings in these cases are not pertinent to the issue on appeal.
   9
     An organization’s charitable purpose often can be ascertained ‘‘by exam-
ining [its] foundational documents,’’ such as its charter, certificate of incor-
poration or bylaws. St. Joseph’s Living Center, Inc. v. Windham, supra,
290 Conn. 714.
   10
      The defendant also relies on subsequent legislative history, arguing that
failed legislative attempts to remove the word ‘‘temporary’’ from subdivision
(B) of § 12-81 (7) demonstrate ‘‘that, if the legislature had intended for the
statute to provide an exemption for housing subsidized by state government
that was not clearly temporary, it knew how to do it.’’ See Substitute Senate
Bill No. 928, 2019 Sess.; Senate Bill No. 419, 2016 Sess. We are ‘‘reluctant
to draw inferences regarding legislative intent from the failure of a legislative
committee to report a bill to the floor, because in most cases the reasons
for that lack of action remain unexpressed and thus obscured in the mist
of committee inactivity.’’ In re Valerie D., 223 Conn. 492, 518 n.19, 613 A.2d
748 (1992); see also Schneidewind v. ANR Pipeline, Co., 485 U.S. 293, 306,
108 S. Ct. 1145, 99 L. Ed. 2d 316 (1988) (‘‘[t]his [c]ourt generally is reluctant
to draw inferences from Congress’ failure to act’’). Regardless, the failed
legislative attempts to delete the term ‘‘temporary’’ from subdivision (B) of
§ 12-81 (7) do not help to illuminate the term’s meaning.
   11
      The defendant argues that municipal assessors will ‘‘have no reliable
or practical metric to apply if an applicant [for a charitable exemption] is
not committed to a fixed and limited period of time of residency.’’ We reject
this claim because the charitable purpose of an organization, as reflected
in its foundational documents, will provide municipal assessors with a reli-
able and practical metric by which to determine whether a period of resi-
dency is temporary within the meaning of § 12-81 (7) (B). See footnote 9
of this opinion.
   12
      In its supplemental brief, the defendant claims that the housing provided
by Valor Home is not temporary because ‘‘[a] review of the state voter
records shows that at least two residents at Valor Home have voted from
that address for several years dating back to at least 2013.’’ This evidence
was not presented to the trial court and cannot be considered for the first
time on appeal. See State v. Edwards, 314 Conn. 465, 478, 102 A.3d 52
(2014) (‘‘we cannot consider evidence not available to the trial court to find
adjudicative facts for the first time on appeal’’); U.S. Bank National Assn.
v. Eichten, 184 Conn. App. 727, 756, 196 A.3d 328 (2018) (appellate courts
‘‘do not consider evidence not presented to the trial court’’).
    The defendant also claims that summary judgment was improper because
‘‘[t]he plaintiffs refused to provide the [defendant] with any evidence as to
how long residents reside at Valor Home . . . .’’ Practice Book § 17-47
provides that, ‘‘[s]hould it appear from the affidavits of a party opposing
the motion that such party cannot, for reasons stated, present facts essential
to justify opposition, the judicial authority may deny the motion for judgment
or may order a continuance to permit affidavits to be obtained or discovery
to be had or may make such other order as is just.’’ As we explained in
Dorazio v. M. B. Foster Electric Co., 157 Conn. 226, 253 A.2d 22 (1968), ‘‘[a]
party cannot successfully oppose a motion for summary judgment by merely
averring that the [opposing party] has exclusive knowledge about certain
facts or that affidavits based on personal knowledge are difficult to obtain.
Under § 301 [the predecessor to § 17-47], the opposing party must show by
affidavit precisely what facts are within the exclusive knowledge of the
moving party and what steps he has taken to attempt to acquire these facts.’’
Id., 230; see also Bank of America, N.A. v. Briarwood Connecticut, LLC,
135 Conn. App. 670, 676–77, 43 A.3d 215 (2012) (trial court properly rendered
summary judgment in favor of plaintiff because defendant’s request for
continuance was not timely filed and ‘‘did not comply with the requirements
of Practice Book § 17-47’’). The defendant did not seek a continuance or
discovery in accordance with the requirements of § 17-47, and, therefore,
we reject the defendant’s claim.